SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California93117 (Address of principal executive offices)(Zip Code) (805) 692-5821 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.T YES £ NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). £ YES T NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No T The aggregate value of the Common Stock of the registrant held by non-affiliates as of June 30, 2009 was $7,304,531 based on the last closing price on a share of Common Stock of $2.10 as of June 30, 2009. Number of shares of common stock of the registrant outstanding as of August 13, 2009: 5,915,130 shares TABLE OF CONTENTS PART I. FINANCIAL INFORMATION PAGE ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED INCOME STATEMENTS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 7 The financial statements included in this Form 10-Q should be read with reference to Community West Bancshares’ Annual Report on Form 10-K for the fiscal year ended December 31, 2008. ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 4T. CONTROLS AND PROCEDURES 26 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 26 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 26 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 26 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 27 ITEM 5. OTHER INFORMATION 27 ITEM 6. EXHIBITS 27 SIGNATURES 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS COMMUNITY WEST BANCSHARES CONSOLIDATED BALANCE SHEETS June30, December31, (unaudited) ASSETS (dollars in thousands) Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Time deposits in other financial institutions Investment securities available-for-sale, at fair value; amortized cost of $12,210 at June 30, 2009 and $6,871 at December 31, 2008 Investment securities held-to-maturity, at amortized cost; fair value of $24,568 at June 30, 2009 and $31,574 at December 31, 2008 Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Loans: Loans held for sale, at lower of cost or fair value Loans held for investment, net of allowance for loan losses of $13,419 at June 30, 2009 and $7,341 at December 31, 2008 Total loans Servicing rights Other assets acquired through foreclosure, net Premises and equipment, net Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Non-interest-bearing demand $ $ Interest-bearing demand Savings Time certificates Total deposits Other borrowings Other liabilities Total liabilities STOCKHOLDERS' EQUITY Preferred stock, no par value; 10,000,000 shares authorized; 15,600 shares issued and outstanding of Fixed Rate Cumulative Perpetual Preferred Stock, Series A with a liquidation preference of $1,000 per share,net of discount Common stock, no par value; 10,000,000shares authorized;5,915,130 shares issued and outstanding Retained earnings Accumulated other comprehensive income (loss), net ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes. 3 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED INCOME STATEMENTS (UNAUDITED) Three Months Ended June30, Six Months Ended June30, (dollars in thousands, except per share amounts) INTEREST INCOME Loans $ Investment securities Other 17 70 33 Total interest income INTEREST EXPENSE Deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME (LOSS) AFTER PROVISION FOR LOAN LOSSES ) NON-INTEREST INCOME Other loan fees Gains from loan sales, net 58 Document processing fees Loan servicing, net 2 Service charges Other 34 61 Total non-interest income NON-INTEREST EXPENSES Salaries and employee benefits Occupancy and equipment expenses Professional services Advertising and marketing 80 Depreciation and amortization FDIC insurance assessment 81 Other operating expenses Total non-interest expenses Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes ) ) NET INCOME (LOSS) $ $ ) $ ) $ Preferred stock dividends - - NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ $ ) $ ) $ Earnings (loss) per common share: Basic $ $ ) $ ) $ Diluted $ $ ) $ ) $ Basic weighted average number of common shares outstanding Diluted weighted average number of common shares outstanding See accompanying notes. 4 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Preferred Stock Common Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity Shares Amount (in thousands) BALANCES AT JANUARY 1, 2009 $ ) $ Preferred stock related costs ) ) Stock option expense, recognized in earnings 14 14 Comprehensive income: Net loss ) ) Change in unrealized gain ( loss) on securities available-for-sale, net Comprehensive loss ) Dividends: Preferred ) ) BALANCES AT JUNE 30, 2009 $ 5 Table of Contents COMMUNITY WEST BANCSHARES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended June30, (in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Depreciation and amortization Stock-based compensation 14 79 Net amortization of discounts and premiums for investment securities ) ) (Gain) loss on: Sale of other assets acquired through foreclosure ) Sale of loans held for sale ) ) Loan originated for sale and principal collections, net Changes in: Servicing rights, net of amortization 66 54 Other assets ) ) Other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of held-to-maturity securities ) ) Purchase of available-for-sale securities ) - Purchase of Federal Home Loan Bank and Federal Reserve stock ) ) Federal Home Loan Bank stock dividends - ) Principal pay downs and maturities of available-for-sale securities Principal pay downs and maturities of held-to-maturity securities Loan originations and principal collections, net ) ) Proceeds from sale of other assets acquired through foreclosure Net decrease in time deposits in other financial institutions 80 Purchase of premises and equipment, net ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Preferred stock dividends ) - Amortization of discount on preferred stock, net of additional costs - Exercise of stock options - Cash dividends paid on common stock - ) Net increase (decrease)in demand deposits and savings accounts ) Net increase (decrease) in time certificates of deposit ) Proceeds from Federal Home Loan Bank and FRB advances Repayment of Federal Home Loan Bank and FRB advances ) ) Net cash provided by financing activities NET INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF YEAR CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for interest $ $ Cash paid for income taxes 16 Supplemental Disclosure of Noncash Investing Activity: Transfers to other assets acquired through foreclosure $ $ See accompanying notes. 6 Table of Contents COMMUNITY WEST BANCSHARES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS The interim consolidated financial statements reflect all adjustments and reclassifications that, in the opinion of management, are necessary for the fair presentation of the results of operations and financial condition for the interim period. The unaudited consolidated financial statements include Community West Bancshares (“CWBC") and its wholly-owned subsidiary, Community West Bank N.A. ("CWB" or “Bank”).CWBC and CWB are referred to herein as “the Company”.The accompanying unaudited condensed Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”).
